Title: To Thomas Jefferson from William Lambert, 23 May 1801
From: Lambert, William
To: Jefferson, Thomas


               
                  Sir,
                  City of Washington, May 23d. 1801.
               
               I have the honor to enclose a letter to me from Mr. Beckley, which, as it fully explains the motive of my coming to this place, will probably have more weight than any thing I could say for myself, should a vacancy happen in any of the Executive departments which I might be thought competent to fill without interfering with the pretensions of others who may have a better claim than myself.
               You will pardon the liberty I have taken in thus addressing you, and allow me to repeat the assurances of perfect respect and esteem with which I am
               Sir, Your most Obedient Servant,
               
                  
                     William Lambert
                  
               
            